

116 HRES 163 IH: Urging action to increase equity within the legal cannabis marketplace.
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 163IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2019Ms. Lee of California (for herself, Mr. Blumenauer, Mr. Perlmutter, Ms. Ocasio-Cortez, Mr. Khanna, and Ms. Pressley) submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on the Judiciary, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONUrging action to increase equity within the legal cannabis marketplace.
	
 Whereas the communities that have been most harmed by cannabis prohibition are benefiting the least from the legal marijuana marketplace;
 Whereas a legacy of racial and ethnic injustices, compounded by the disproportionate collateral consequences of 80 years of cannabis prohibition enforcement, now limits participation in the industry;
 Whereas 33 States, the District of Columbia, Puerto Rico, and Guam have adopted laws allowing legal access to cannabis, and 10 States, the District of Columbia, and the Commonwealth of the Northern Mariana Islands have adopted laws legalizing cannabis for adult recreational use;
 Whereas a total of 47 States have reformed their laws pertaining to cannabis outside of comport with the Schedule 1 status of marijuana and its Federal criminalization;
 Whereas legal cannabis sales totaled $9.5 billion in 2017 and are projected to reach $23 billion by 2022;
 Whereas according to the American Civil Liberties Union (ACLU), enforcing cannabis prohibition laws costs taxpayers approximately $3.6 billion a year;
 Whereas the continued enforcement of cannabis prohibition laws results in over 600,000 arrests annually, disproportionately impacting people of color who are almost 4 times more likely to be arrested for cannabis possession than their White counterparts, despite equal rates of use across populations;
 Whereas people of color have been historically targeted by discriminatory sentencing practices resulting in Black men receiving drug sentences that are 13.1 percent longer than sentences imposed for White men and Latinos being nearly 6.5 times more likely to receive a Federal sentence for cannabis possession than non-Hispanic Whites;
 Whereas, in 2013, simple cannabis possession was the fourth most common cause of deportation for any offense and the most common cause of deportation for drug law violations;
 Whereas it is estimated that less than 1 percent of the cannabis industry is owned or operated by people of color;
 Whereas applicants for cannabis licenses are limited by numerous laws, regulations, and exorbitant permit applications and licensing fees in these States, which can total more than $700,000;
 Whereas historically disproportionate arrest and conviction rates make it particularly difficult for people of color to enter the legal cannabis marketplace, as most States bar these individuals from participating;
 Whereas Federal law severely limits access to loans and capital for cannabis businesses, disproportionately impacting minority small business owners; and
 Whereas some States and municipalities have taken proactive steps to mitigate inequalities in the legal cannabis marketplace and ensure equal participation in the industry: Now, therefore, be it
	
 1.Short titleThis Act may be cited as the Realizing Equitable & Sustainable Participation in Emerging Cannabis Trades Resolution or the RESPECT Resolution. 2.Best practices and steps to address disparities in the cannabis marketplace participation; address, reverse, and repair certain effects of the war on drugs (a)In generalThe House of Representatives encourages States and localities to adopt best practices and take bold steps referred to in subsection (b) to address disparities in the cannabis marketplace participation and to address, reverse, and repair the most egregious effects of the War on Drugs on communities of color, in particular to those who now hold criminal records for a substance that is now legal and regulated.
 (b)Best practices and stepsThe practices and steps referred to in this subsection include— (1)establishing licensing and application fees that are reasonable to cover only the costs of program implementation and necessary regulations;
 (2)creating a system where licensing is to be obtained at the city or county level and should be based on regulations determined by the local jurisdiction that meet the State’s minimum requirements, which allows the community to determine the type and number of businesses, avoids arbitrary caps on licenses, and results in an industry more representative of the local market;
 (3)in States where license caps are completely unavoidable, establishing local oversight and control of cannabis licenses by allowing local cities and municipalities to prioritize licenses for local citizens and residents, especially individuals most impacted by the War on Drugs, by taking into account and prioritizing—
 (A)long-term residency within the State or locality; (B)individuals whose income is less than 80 percent of the median household income within a county;
 (C)individuals who have been formerly incarcerated; (D)individuals with prior drug law violations; and
 (E)individuals living within a jurisdiction that is heavily policed; (4)adopting laws and implementing regulations that will allow small cultivators to thrive in the legal market;
 (5)creating more equitable licensing by— (A)eliminating broad felony restrictions for licensing;
 (B)focusing restrictions on entering the market to those, determined on a case-by-case basis for both licensees and employees, with criminal convictions that are relevant to the owning and operating of a business; and
 (C)prohibiting previous cannabis convictions from consideration as justification for a denial of a license;
 (6)creating an automatic process, at no cost for the individual, for the expungement or sealing of criminal records for cannabis offenses that is inclusive of individuals currently on parole or under any probationary agreement, for cannabis offenses;
 (7)establishing a process for resentencing persons serving sentences for cannabis convictions and redesignating of penalties for persons previously convicted of cannabis-related crimes for which the penalties have been reduced or removed;
 (8)eliminating suspicionless drug testing for nonsafety sensitive positions; (9)eliminating punishment or other penalization for persons currently under parole, probation, or other State supervision, or released on bail awaiting trial, for conduct otherwise allowed under State cannabis laws;
 (10)setting aside a percentage of the tax revenue from cannabis sales to be reinvested in communities that have been most affected by cannabis arrests and the drug war, which most frequently have been communities of color, including programs for job training, reentry services, expungement expenses, public libraries, community centers, programs and opportunities dedicated to youth, and health education programs;
 (11)using a percentage of tax revenue to establish a special fund to provide small business investments to support people of color entering into the legal marijuana industry;
 (12)establishing cannabis regulatory and oversight bodies and commissions that reflect the racial, ethnic, economic, and gender makeup of the surrounding community;
 (13)creating employment and subcontracting requirements for cannabis licensee in order to use the ancillary business activity generated by the cannabis industry to employ people of color; and
 (14)including provisions designating spaces for public consumption, either by the licensing of social entities or by creating these spaces.
				